DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16-25 are pending
Claims 16-35 are newClaims 26-35 are currently withdrawn from consideration
Claims 1-15 are now canceled
Claims 16-25 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 16-25, drawn to a water-using household appliance.
Group II, claims 26-35, drawn to a method for operating a water-using household device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of (A) a pump sump, (B) a filter element, and (C) a nozzle unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of FUMAGALLI NISO (DE 3745169 C2) (see attached English description) (hereinafter “Fuma”).  Fuma teaches (A) a pump sump (see FIG. 1, pump 8) (see paragraph 20), (B) a filter element (see FIG. 1, cup-shaped filter 5) (see paragraphs 21 and 23), and (C) a nozzle unit (see FIGS. 1 and 5, a jet mouthpiece 23) (see paragraphs 24 and 27).
During a telephone conversation with Attorney Andre Pallapies, Reg. No. 62,246, on June 30th, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 16-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 17 is objected to because of the following informalities:  Line 3 states “of the microfilter, and” and instead should state “of the tubular microfilter, and” to maintain consistency.  Also, line 4 states “so that dirt is removed” and instead should state “so that the dirt is removed” for further clarity.  Appropriate corrections are required.
Claim 18 is objected to because of the following informalities:  Line 2 states “suck out washing liquor together with dirt” and instead should state “suck out washing liquor together with the dirt” for further clarity.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Line 2 states “an interior of the household appliance, said” and instead should state “an interior of the water-using household appliance, said” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “said nozzle unit configured to” on line 5 of claim 16, “said nozzle unit configured to” on lines 3-4 of claim 17, “a drain pump configured to” on lines 1-2 of claim 18, and “a water switch configured to” on lines 1-2 of claim 23.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the nozzle unit comprises a first nozzle section which projects from above” on lines 1-2.  It is unclear and confusing what is being projected from above, the nozzle unit or the first nozzle section?  Claims 21-22 are also rejected since these claims depend on claim 20.
Claim 21 recites the limitation "is integrally molded and which extends away from the” on line 3.  It is unclear and confusing what extends away, the first nozzle section or the second nozzle section?  
Claim 24 recites the limitation "a supply of fluid” on line 3.  It is unclear whether Applicant is referring to the same ‘a supply of fluid’ as recited on line 2 of claim 23, or a different supply of fluid.  Claim 25 is also rejected since this claim depends on claim 24.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUMAGALLI NISO (DE 3745169 C2) (see attached English description) (hereinafter “Fuma”).

Regarding Claim 16:
Fuma teaches a water-using household appliance, in particular a household dishwasher (see paragraphs 1 and 20), said water-using household appliance comprising:
a pump sump (see FIG. 1, pump 8) (see paragraph 20);
a filter element arranged at least partially in the pump sump (see FIG. 1, cup-shaped filter 5) (see paragraphs 21 and 23); and
a nozzle unit arranged on the pump sump (see FIGS. 1 and 5, a jet mouthpiece 23) (see paragraphs 24 and 27), said nozzle unit configured to produce an annular flow between the pump sump and the filter element in order to remove dirt from the filter element, with the annular flow flowing around the filter element only in one direction of flow (see FIG. 5 further illustrating an annular flow to remove dirt from the filter element 5, with the annular flow flowing around the filter element 5 only in one direction of flow (see arrow)) (see paragraphs 1 and 3 – “…means for generating a circulating water flow of wash water admitted into the wash tank, the flow passing in one direction through a cup-shaped filter…”) (see paragraphs 24, 27 and 30).



Regarding Claim 17:
Fuma teaches the water-using household appliance of claim 16, wherein the filter element comprises a tubular microfilter having a microfilter inner side to enclose an inner compartment of the microfilter, and a microfilter outer side (Examiner’s note:  it is inherent for a tubular filter to have an inner side and an outer side, see MPEP 2112) (see FIG. 1, cup-shaped filter 5) (see paragraphs 21 and 23), said nozzle unit configured to produce the annular flow around the microfilter outer side, so that dirt is removed from the microfilter inner side to the inner compartment (see FIG. 5 further illustrating an annular flow to remove dirt from the filter element 5, with the annular flow flowing around the filter element 5 only in one direction of flow (see arrow)) (see paragraphs 1 and 3 – “…means for generating a circulating water flow of wash water admitted into the wash tank, the flow passing in one direction through a cup-shaped filter…”) (see paragraphs 24, 27 and 30).

Regarding Claim 18:
Fuma teaches the water-using household appliance of claim 17, further comprising a drain pump configured to suck out washing liquor together with dirt directly from the inner compartment (see FIG. 2, a discharge pump 14) (see paragraphs 20 and 26).

Regarding Claim 19:
Fuma teaches the water-using household appliance of claim 16, wherein the pump sump has a side wall which surrounds the filter element, so that an annular gap is formed between the filter element and the side wall (see FIG. 2, a first wall 17 and a second wall 18) (see paragraph 23).

Regarding Claim 20:
Fuma teaches the water-using household appliance of claim 19, wherein the nozzle unit comprises a first nozzle section which projects from above into the annular gap (see FIG. 3 illustrating multiple nozzle sections) (see paragraph 30).

Regarding Claim 21:
Fuma teaches the water-using household appliance of claim 20, wherein the nozzle unit comprises a second nozzle section, onto which the first nozzle section is integrally molded and which extends away from the annular gap (see FIG. 3 illustrating multiple nozzle sections) (see paragraph 30).

Regarding Claim 22:
Fuma teaches the water-using household appliance of claim 20, wherein the first nozzle section is curved around the filter element (see FIG. 3 illustrating multiple nozzle sections) (see paragraph 30).

Regarding Claim 23:
Fuma teaches the water-using household appliance of claim 16, further comprising a water switch configured to interrupt a supply of fluid to the nozzle unit and thereby interrupt the annular flow (‘shut-off device’) (see paragraph 25).

Regarding Claim 24:
Fuma teaches the water-using household appliance of claim 23, further comprising a spray device for spraying fluid into an interior of the household appliance, said water switch interrupting and/or controlling a supply of fluid to the spray device (Examiner’s note:  this claim limitation is in an alternative form) (see paragraph 7 further disclosing a rotating arm and including a single fan nozzle) (see paragraph 30).

Regarding Claim 25:
Fuma teaches the water-using household appliance of claim 24, wherein the spray device is a member selected from the group consisting of a spray arm, two spray arms, a ceiling spray device, and any combination thereof (see paragraph 7 further disclosing a rotating arm and including a single fan nozzle) (see paragraph 30).


Other Reference Considered
Ulrich et al. (GB 2096456 A) teaches a dishwashing machine sump filter.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773